Citation Nr: 0215531	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an unstable right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tricompartmental 
arthritis of the right knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 10 percent 
evaluation for an unstable right knee and assigned a 30 
percent evaluation for tricompartmental arthritis of the 
right knee.

In March 2001 the Board remanded these issues to the RO for 
further development and consideration.  The RO since has 
continued to deny these claims and returned the case to the 
Board.  


FINDINGS OF FACT

1.  The service connected unstable right knee is manifested 
by no more than mild instability.  

2.  The service connected tricompartmental arthritis of the 
right knee is manifested by flexion between 30 and 120 
degrees and extension between 5 and 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for unstable right knee have not been met.  38 U.S.C.A. 
§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Part 4, Diagnostic Code 
5257 (2002).  

2.  The criteria for an evaluation in excess of 30 percent 
for tricompartmental arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
Part 4, Diagnostic Codes 5010, 5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The May 2001, June 2001 and October 2001 RO 
letters specifically informed the claimant and his 
representative of which portion of the evidence was to be 
provided by the claimant and which portion VA would attempt 
to obtain on behalf of the claimant.  

The May 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in March 1999, April 2002 and May 2002.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

I.  Medical Evidence 

VA outpatient treatment record dated January 1999 showed that 
the veteran's right leg brace was intact.  He was unable to 
do range of motion to the right knee.  When sitting he held 
his right knee in extension with minimal flexion.  No overt 
external abnormality was noted.  There was no tenderness to 
palpation.  X-rays revealed partial fusion in the 
patellofemoral join with degenerative arthritis.  In February 
1999 the veteran reported that his right knee occasionally 
gave way.  On objective examination he had marked varus 
deformity, he was neurovascularly intact.  There was painful 
range of motion in the extremes.  X-rays revealed bone to 
bone contact, sclerosis, and patellofemoral joint diminution.  
Between August 2000 and April 2001 there was no edema.  A leg 
brace on the right knee was noted.  The veteran ambulated 
with a cane.  The April 2001 x-rays showed marked 
degenerative changes with medial space narrowing and spurring 
of posterior patella.  

At the March 1999 VA examination the veteran walked with a 
severe limp on the right knee.  He was unable to ambulate 
without the use of a brace on the right knee.  Flexion was 40 
degrees; extension was plus 10 degrees.  He was tender 
throughout the knee medially and laterally over the patella 
tendon.  Anterior and posterior cruciate ligaments appeared 
to be intact.  There was some laxity of the medial and 
lateral collateral ligaments approximately 15 degrees.  The 
veteran required assistance from his wife to remove the brace 
and replace it back on the knee.  He was unable to stand 
without support.  

The December 1999 private medical examination of the right 
knee revealed a 5-degree flexion contracture.  The veteran 
had flexion to 120 degrees.  He had pain on the medial side.  
The veteran had severe varus arthritis.  He opened to valgus 
stress.  The veteran had valgus thrust when he walked.  X-
rays showed that the veteran had severe varus arthritis with 
about 5 degrees of varus alignment and complete loss of 
medial joint space.  Notch osteophytes as well as 
patellofemoral osteophytes were noted.  In June 2000 the 
veteran had 5 to 110 degrees of right knee motion.  He had 
obvious varus deformity with arthritic change.  The veteran 
had palpable pulses distally.  X-rays showed that he had 
severe varus arthritis of the right knee.  

The December 2000 private medical record revealed bilateral 
knee varus deformity.  Range of motion was restricted.  The 
veteran had a +1 to 2 laxity over the medial compartments.  
X-rays showed degenerative joint disease of the knees.  

When seen by a VA orthopedic surgeon in June 2001 there was 
limited range of motion but otherwise the veteran was 
neurovascularly intact bone to bone contact, sclerosis and a 
varus deformity were noted.  In November 2001 examination of 
the right knee revealed varus deformity.  There was a 15-
degree flexion contracture of the right knee.  Flexion was 
possible to approximately 80 degrees.  There was no anterior 
/ posterior trans location to stress examination on the right 
knee.  X-rays revealed tricompartmental osteoarthritis with 
varus deformity of both knees.  

At the April 2002 VA examination there was no erythema or 
swelling.  The right knee was tender to palpation and 
manipulation.  Flexion was to 30 degrees and extension was to 
10 degrees.  The veteran was unable to fully extend to 0 
degrees.  The right knee was stable to varus / valgus.  
Drawer sign was negative and the right knee was tender to 
manipulation of any kind.  The veteran was able to stand but 
he was unable to toe/heel stand.  His ambulation was slow, 
requiring a walker and brace for assistance.  

At the May 2002 VA examination the veteran had pain in both 
knees the right more than the left.  The pain kept him awake 
at night.  He used a walker.  The veteran had a varus 
deformity of his right knee, bony deformity secondary to the 
arthritis.  He could only flex his knee to 80 degrees and had 
a 20-degree flexion contracture of the right knee.  There was 
no effusion.  The x-ray examination showed moderately severe 
hypertrophy degenerative arthritis of the right knee.  

A.  Unstable Right Knee  

The veteran's service connected unstable right knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, for other impairment of the knee, which includes 
recurrent subluxation or lateral instability.  Slight 
impairment of the knee warrants a 10 percent rating.  
Moderate impairment of the knee warrants a 20 percent 
disability evaluation and a 30 percent requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  

Although, in February 1999, the veteran complained of give 
way and instability, competent medical evidence has 
consistently indicated that there is no more than mild 
instability.  Subluxation was never mentioned.  In March 1999 
there was some laxity of the medial and laterals collateral 
ligaments approximately 15 degrees.  In December 2000 the 
veteran had a +1 to 2 laxity over the medial compartments.  
In April 2002 the right knee was stable to varus / valgus.  
In the absence of competent medical evidence indicating that 
the veteran has greater than mild instability of the right 
knee and competent medical evidence indicating that he has 
subluxation, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been assigned 
under Diagnostic Code 5257 for unstable right knee.  

After consideration of all of the evidence and in the absence 
of clinically significant knee instability together with what 
can only be characterized as complaints of pain which, giving 
the benefit of the doubt, result in slight functional 
impairment, the Board is without any basis to award any 
higher evaluation than the currently assigned 10 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.  

B.  Tricompartmental Arthritis of the Right Knee  

The RO assigned a separate 30 percent rating for 
tricompartmental arthritis of the right knee to comply with a 
precedent opinion of VA's General Counsel.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  But also note, 
however, that the VA General Counsel more recently clarified 
that a veteran is only entitled to separate ratings in these 
limited instances if he also has sufficient limitation of 
motion to satisfy the requirements for a noncompensable 
rating under the appropriate diagnostic codes, here 5260 for 
flexion of the knee and 5261 for extension.  See VAOPGCPREC 
9-98 (August 14, 1998); Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.  

The veteran's service connected tricompartmental arthritis of 
the right knee is currently rated as 30 percent disabling, 
under Diagnostic Codes 5010 for arthritis due to trauma and 
5260 for limitation of leg flexion.  Under Diagnostic Code 
5260, a 30 percent rating requires flexion limited to no more 
than 15 degrees.  This is the maximum schedular evaluation 
available under the diagnostic criteria contemplating leg 
flexion.  Under Diagnostic Code 5261, a 30 percent rating is 
warranted if extension is limited to no less than 20 degrees, 
a 40 percent rating to no less than 30 degrees, and a 50 
percent rating to no less than 45 degrees.  38 C.F.R. § 4.71a 
(2002).  Normal range of motion of a knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2002).  

After a careful review of the evidence of record it is found 
that an increased evaluation at this time is not justified.  
A 40 percent evaluation under Diagnostic Code 5261 requires 
extension limited to 30 degrees and a 50 percent evaluation 
require extension limited to 45 degrees.  The evidence does 
not demonstrate that the veteran's right knee extension was 
limited to 30 or 45 degrees.  Rather, the objective 
examinations showed that the right knee extension was between 
5 and 10 degrees.  The veteran was unable to fully extend to 
0 degrees.  There is no basis for a rating in excess of 30 
percent for the service-connected tricompartmental arthritis 
of the right knee.  

II.  Conclusion  

The Board also finds that the combined 40 percent evaluation 
for the right knee disabilities adequately encompasses the 
veteran's objectively ascertainable functional impairment due 
to pain, fatigability and weakness.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, a higher evaluation is not 
available under Diagnostic Code 5256.  38 C.F.R. § 4.71a 
(2002).  Likewise, there is no medical evidence of impairment 
of the tibia and fibula, or genu recurvatum.  Thus, 
Diagnostic Codes 5262 and 5263 are not for application.  The 
highest possible evaluation under Diagnostic Code 5258 is 20 
percent; under Diagnostic Code 5259 is 10 percent.  38 C.F.R. 
§ 4.71a (2002).  The veteran's current 30 percent evaluation 
for tricompartmental arthritis of the right knee is in excess 
of the maximum possible evaluations under Diagnostic Codes 
5258 and 5259.  

Because the preponderance of the evidence is against any 
higher evaluation, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

A rating in excess of 10 percent for unstable right knee is 
denied.  

A rating in excess of 30 percent for tricompartmental 
arthritis of the right knee is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

